Case 1:19-cv-01117-WJM-KLM Document 33 Filed 06/25/20 USDC Colorado Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-01117-KLM

  ADEM ARSLANI

          Plaintiff,

  v.

  UMF GROUP, INC., and JOHN T. ROOT, JR.,
  and SEAN ROSS OR JOHN DOE Defendant
  using name “Sean Ross” as an alias

          Defendants.

                              MOTION FOR DEFAULT JUDGMENT

          Plaintiff, Adem Arslani (“Plaintiff” or “Arslani”), by and through counsel, pursuant to

  Fed. R. Civ. P. 55 and D.C.COLO.LCivR 55.1, respectfully moves this Court for entry of a

  default judgment against Defendant UMF Group, Inc. (“UMF Group”). In support of this

  Motion, Plaintiff states as follows:

          1.      Plaintiff initiated this matter with the Court on April 16, 2019. [DE 1; see also

  Affidavit of Michael A. Valenti (“Valenti Affidavit”) at ¶ 2, attached as Exhibit A hereto.]

          2.      Service on UMF Group was completed on May 29, 2019. [DE 9; see also Valenti

  Affidavit at ¶ 2.]

          3.      To date, UMF Group has failed to serve any responsive pleadings or enter any

  appearance in this matter. [See Valenti Affidavit at ¶ 3.]

          4.      On January 13, 2020, Plaintiff obtained the Clerk’s Entry of Default as to UMF

  Group. [DE 25; see also Valenti Affidavit at ¶ 4.]

          5.      UMF Group, a corporation, is not a minor or incompetent person and is not in the

  military service. [Valenti Affidavit at ¶ 5.]
Case 1:19-cv-01117-WJM-KLM Document 33 Filed 06/25/20 USDC Colorado Page 2 of 7




         6.      This Court has personal jurisdiction over UMF Group because UMF Group was a

  Colorado corporation that transacted business in the State of Colorado. [DE 1 at ¶ 10; see also

  Valenti Affidavit at ¶ 6.]

         7.      This Court has subject matter jurisdiction over the claims asserted against UMF

  Group pursuant to 28 U.S.C. § 1331 and Section 27(a) of the Securities and Exchange Act of

  1934 [15 U.S.C. § 78aa(a).] [DE 1 at ¶ 9.] Specifically, the claims asserted against UMF Group

  arise under Sections 10(b) of the Securities and Exchange Act of 1934 [15 U.S.C. § 78j(b)] and

  Rule 10b-5 promulgated thereunder by the Securities and Exchange Commission [17 C.F.R. §

  240.10b-5]. [DE 1 at ¶ 8; see also Valenti Affidavit at ¶ 7.]

         8.      The well-pleaded allegations of Plaintiff’s Complaint satisfy the elements of a

  claim asserted under Section 10(b) of the Securities and Exchange Act of 1934 [15 U.S.C. §

  78j(b)] and Rule 10b-5 promulgated thereunder by the Securities and Exchange Commission [17

  C.F.R. § 240.10b-5]. Section 10(b) makes it “unlawful for any person, directly or indirectly, by

  the use of any means or instrumentality of interstate commerce or of the mails, or of any facility

  of any national securities exchange…[t]o use or employ, in connection with the purchase or sale

  of any security registered on a national securities exchange or any security not so

  registered…any manipulative or deceptive device or contrivance in contravention of such rules

  and regulations as the Commission may prescribe as necessary or appropriate in the public

  interest or for the protection of investors.” 15 U.S.C. § 78j(b). Rule 10b-5 promulgated

  thereunder makes it unlawful for any person, directly or indirectly, in connection with the

  purchase or sale of securities, “(a) [t]o employ any device, scheme, or artifice to defraud; (b) [t]o

  make any untrue statement of a material fact or to omit to state a material fact necessary in order

  to make the statements made, in the light of the circumstances under which they were made, not



                                                    2
Case 1:19-cv-01117-WJM-KLM Document 33 Filed 06/25/20 USDC Colorado Page 3 of 7




  misleading, or (c) [t]o engage in any act, practice, or course of business which operates or would

  operate as a fraud or deceit upon any person….” 17 C.F.R. § 240.10b-5. “To recover damages

  for violations of Section 10(b) and Rule 10b-5, a plaintiff must prove (1) a material

  misrepresentation or omission by the defendant; (2) scienter; (3) a connection between the

  misrepresentation or omission and the purchase or sale of a security; (4) reliance upon the

  misrepresentation or omission; (5) economic loss; and (6) loss causation.” Halliburton Co. v.

  Erica P. John Fund, Inc., 573 U.S. 258, 267 (2014) (internal citations omitted). Plaintiff’s

  Complaint alleges that UMF Group, Inc. “carried out a plan, scheme, and course of conduct

  which was intended to and did: (i) deceive Plaintiff and the investing public; (ii) artificially

  inflate and maintain the market price of UMF Group stock; (iii) cause Plaintiff to purchase UMF

  Group Stock at artificially inflated prices.” [DE 1 at ¶ 72.]

         9.      Plaintiff’s Complaint further alleges that UMF Group, “by use of the means or

  instrumentalities of interstate commerce or by the mails, in connection with the purchase or sale

  of securities, knowingly or recklessly: (a) employed devices, schemes and artifices to defraud;

  (b) made untrue statements of material facts, or omitted material facts necessary to make his

  statements not misleading; and/or (c) engaged in acts, practices, or courses of business which

  operated as fraud or deceit upon Plaintiff.” [DE 1 at ¶ 73.] Specifically, UMF Group published

  numerous financial statements and issued numerous press releases regarding its control persons

  and the nature of its business which were false and were intended to create public interest around

  the Company and artificially inflate its stock price.” [See, e.g., DE 1 at ¶¶ 33-41, 50-53.] See

  Halliburton Co., 573 U.S. at 267 (“To recover damages for violations of Section 10(b) and Rule

  10b-5, a plaintiff must prove…a material misrepresentation or omission by the defendant [and]

  scienter”).



                                                    3
Case 1:19-cv-01117-WJM-KLM Document 33 Filed 06/25/20 USDC Colorado Page 4 of 7




         10.     Plaintiff’s Complaint further alleges that, “[a]s a result of the Defendants’

  dissemination of false and misleading information and failure to disclose material facts as set

  forth herein, Plaintiff acquired UMF Group securities during the Relevant Period at artificially

  inflated prices and was damaged thereby.” [DE 1 at ¶ 75.] Specifically, “Plaintiff visited the

  OTC Markets website to assess the Company. Plaintiff reviewed the Company’s financial

  statements and disclosures concerning its new product, ‘CryptoSecure.’ … In reliance on the

  materially false and misleading financial statements… Plaintiff invested in the Company and

  purchased shares of UMF Group stock on the over-the-counter market.” [DE 1 at ¶¶ 55-56.] See

  Halliburton Co., 573 U.S. at 267 (“To recover damages for violations of Section 10(b) and Rule

  10b-5, a plaintiff must prove… a connection between the misrepresentation or omission and the

  purchase or sale of a security [and] reliance upon the misrepresentation or omission”).

         11.     Plaintiff’s Complaint further alleges that, “[a]t the time of the misrepresentations

  and omissions of material facts, Plaintiff was ignorant of their falsity, and believed them to be

  true. Had Plaintiff known the truth about UMF Group’s true intrinsic value…he would not have

  purchased UMF Group securities.” [DE 1 at ¶ 76.] Specifically, “[h]ad Plaintiff been aware of

  the true state of the Company’s financial statements and operations, and of the Defendants’

  participation in the “pump-and-dump” scheme, Plaintiff would not have made his investment

  decisions.” [DE 1 at ¶ 58.] See Halliburton Co., 573 U.S. at 267 (“To recover damages for

  violations of Section 10(b) and Rule 10b-5, a plaintiff must prove… a connection between the

  misrepresentation or omission and the purchase or sale of a security [and] reliance upon the

  misrepresentation or omission”).

         12.     Plaintiff’s Complaint further alleges that, “[a]s direct and proximate result of the

  above-referenced violations, Plaintiff has suffered damages in excess of $85,000….” [DE 1 at ¶



                                                   4
Case 1:19-cv-01117-WJM-KLM Document 33 Filed 06/25/20 USDC Colorado Page 5 of 7




  78.] Specifically, “[t]hroughout January 2018, Plaintiff purchased 80,300 shares of UMF Group

  for a total price exceeding $85,500. Shortly after Plaintiff purchased the shares of UMF Group,

  the stock price plummeted. On January 22, 2018, the stock price traded at $1.67 per share. Just

  one month later, on February 22nd, the stock closed at $0.09 per share. By March 2018, the stock

  was trading at less than $0.05 per share.” [DE 1 at ¶¶ 56-57.] Moreover, “[t]he decline in price of

  UMF Group’s stock after the truth came out was a direct and proximate result of the nature and

  extent of the Defendants’ fraud finally being revealed to the public. The timing and magnitude of

  UMF Group’s stock price decline negates any inference that the loss suffered by Plaintiff was

  caused by changed market conditions, macroeconomic or industry factors, or Company-specific

  facts unrelated to the Defendants’ fraudulent conduct. The economic loss suffered by Plaintiff

  was a direct and proximate result of the Defendants’ fraudulent scheme to artificially inflate the

  price of UMF Group stock and the subsequent decline in their value when the Defendants’ prior

  misrepresentations and other fraudulent conduct was revealed.” [DE 1 at ¶ 59.] See Halliburton

  Co., 573 U.S. at 267 (“To recover damages for violations of Section 10(b) and Rule 10b-5, a

  plaintiff must prove… economic loss [and] loss causation”).

         13.     As set forth above, the well-pleaded allegations of Plaintiff’s Complaint satisfy

  the elements of the causes of action asserted against UMF Group. Consequently, Defendant

  UMF Group is liable to Plaintiff for compensatory damages in the amount of $105,387.48, as

  follows:

                 a. The net amount Plaintiff paid for the common stock of Defendant UMF

                     Group, totaling $85,549.38 (as set forth in Exhibit A to Plaintiff’s Verified

                     Complaint). [Valenti Affidavit at ¶ 8.]




                                                   5
Case 1:19-cv-01117-WJM-KLM Document 33 Filed 06/25/20 USDC Colorado Page 6 of 7




               b. Prejudgment interest in the amount of $19,838.10. [Valenti Affidavit at ¶ 8.]

                  Prejudgment interest is appropriate in this case because the equities

                  particularly favor an award of prejudgment interest in cases of investment

                  fraud, and such will compensate Plaintiff for being deprived of the monetary

                  value of his loss from the time of the loss to the payment of judgment. See

                  United States Indus. v. Touche Ross & Co., 854 F.2d 1223, 1256-57 (10th Cir.

                  1988) (under federal law, “the rationale underlying an award of prejudgment

                  interest is to compensate the wronged party for being deprived of the

                  monetary value of his loss from the time of the loss to the payment of

                  judgment” and “prejudgment interest is ordinarily awarded, absent some

                  justification for withholding it” and “prejudgment interest is particularly

                  appropriate in cases of investment fraud” and “[i]n particular, where a

                  defendant’s behavior has involved dishonest or fraudulent conduct, the

                  equities favor an award of prejudgment interest as compensatory damages”)

                  (internal citations omitted).

               c. Post-judgment interest thereon at a rate of 9 percent per annum. [Valenti

                  Affidavit at ¶ 8.]

        A proposed Judgment is tendered herewith.




                                                  6
Case 1:19-cv-01117-WJM-KLM Document 33 Filed 06/25/20 USDC Colorado Page 7 of 7




                                                Respectfully submitted,

                                                VALENTI HANLEY PLLC

                                                __/s/ Michael A. Valenti_________
                                                Michael A. Valenti, Esq.
                                                Hayden A. Holbrook, Esq.
                                                401 W. Main Street, Suite 1950
                                                Louisville, KY 40202
                                                (502) 568-2100

                                                1434 Spruce Street, Suite 100
                                                Boulder, CO 80302
                                                (303) 482-5969
                                                mvalenti@vhrlaw.com
                                                hholbrook@vhrlaw.com
                                                Counsel for Plaintiff, Adem Arslani


                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 25th day of June, 2020, I electronically filed the foregoing

  document through the Electronic Case Filing System (“ECF”), which will provide notice of

  electronic filing to all counsel of record who have appeared in this case.




                                                   7
